Citation Nr: 1044354	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a foot disability, 
characterized as residuals of jungle rot.

3.  Entitlement to service connection for bilateral hand 
disability.

4.  Entitlement to service connection for degenerative arthritis 
of the right shoulder.

5.  Entitlement to service connection for degenerative arthritis 
of the elbows.

6.  Entitlement to service connection for degenerative arthritis 
of the right wrist.

7.  Entitlement to service connection for left wrist disability.

8.  Entitlement to service connection for left leg/knee 
disability.

9.  Entitlement to service connection for right leg/knee 
disability.
10.   Entitlement to service connection for bronchitis.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for gastrointestinal 
disability.

13.  Entitlement to service connection for a bilateral visual 
disability.

14.  Entitlement to an initial increased evaluation for 
degenerative arthritis of the left shoulder, currently evaluated 
as 20 percent disabling.

15.   Entitlement to an increased evaluation for degenerative 
arthritis of the left hip, currently evaluated as 20 percent 
disabling.

16.  Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently evaluated as 30 percent 
disabling.

17.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from June 1970 to January 1972, 
from January 1982 to January 1985, and from January 1986 to 
December 1987.  He also had subsequent Reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in November 2004 and January 
2005 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In the November 2004 rating decision, the RO increased the 
evaluation from 10 to 20 percent for degenerative disc disease of 
the cervical spine, effective June 22, 2004; continued a 10 
percent evaluation for hypertension; and denied the service 
connection claims for bronchitis, sinusitis, gastrointestinal 
disability, and bilateral visual disability.  

In January 2005, the RO granted service connection for 
degenerative arthritis of the left shoulder, assigning a 
noncompensable evaluation, effective June 22, 2004; continued a 
10 percent evaluation for degenerative arthritis of the left hip 
with pain on motion; denied service connection for degenerative 
disc disease of the lumbar spine; and denied service connection 
for degenerative arthritis of the feet, hands, right shoulder, 
elbows, wrists, and legs (knees).  

According to the substantive appeal, received in October 2006, 
the Veteran requested a hearing before a member (now referred to 
as Veterans Law Judges) of the Board.  However, the Veteran 
withdrew such request in a May 2007 statement.  

By a February 2007 rating decision, the RO increased the 
evaluation for the left shoulder disability to 10 percent, 
effective December 19, 2006.

In a June 2008 rating decision, the RO denied service connection 
for peptic ulcer disease, sleep apnea, a dental disability, as 
well as for entitlement to a total disability rating based on 
individual unemployability (TDIU).  The RO received the Veteran's 
notice of disagreement in June 2009, and the RO issued a 
statement of the case in March 2010.  However, the RO did not 
receive a substantive appeal, VA Form-9, from the Veteran as to 
these matters, and the time in which to submit an appeal has 
since expired.  (Under VA regulations, an appeal consists of a 
timely filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2010)).  Therefore the 
issues adjudicated in June 2008 rating decision are not in 
appellate status.

In July 2010, the Board received from the Veteran additional 
medical evidence, which is duplicative of evidence already 
associated with the claims folder.  

The issues of entitlement to service connection for degenerative 
arthritis of the right wrist, right shoulder and elbows, lumbar 
spine disability, a foot disability, bronchitis, and sinusitis, 
as well as the increased rating claim for a cervical spine 
disability on an extraschedular basis only are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hand disability, to include a boutonniere deformity of the 
fifth fingers, diagnosed years after service discharge, is not 
shown to be causally or etiologically related to service.  

2.  A left elbow disability is not currently shown. 

3.  A right knee disability, diagnosed years after service 
discharge, is not shown to be causally or etiologically related 
to service.  

4.  A left knee disability, diagnosed years after service 
discharge, is not shown to be causally or etiologically related 
to service.

5.  Diverticulosis had its onset in service.  

6.  The Veteran's visual impairment has been attributed to a 
refractive error, and allergic-type conjunctivitis was not 
clinically present in service and is not otherwise related to his 
active military service.   

7.  Prior to December 19, 2006, the Veteran's service-connected 
left shoulder disability was primarily manifested by complaints 
of pain, normal range of motion, and magnetic resonance imaging 
(MRI) findings of mild degenerative arthritis at the glenohumeral 
and acromioclavicular joints.  

8.  For the period from December 19, 2006, through August 25, 
2009, the Veteran's service-connected left shoulder disability 
was primarily manifested by complaints of pain, and objective 
evidence of tenderness and forward flexion to 115 degrees.  There 
was no evidence of limitation of motion of the left arm at 
shoulder level, or midway between side and shoulder level.

9.  For the period beginning on August 26, 2009, the Veteran's 
left shoulder disability is primarily manifested by pain and 
forward flexion to 70 degrees, at worst.  There is no evidence of 
limitation of motion of the left arm to 25 degrees from side.  

10.  For the period prior to August 26, 2009, the Veteran's left 
hip disability was manifested by degenerative arthritis and 
flexion to 104 degrees.  There was no evidence of limitation of 
flexion of the left hip to 30 degrees, or evidence of limitation 
of left thigh abduction with motion lost beyond 10 degree.  

11.  For the period beginning on August 26, 2009, the Veteran is 
unable to abduct his left hip beyond 10 degrees, but there is no 
evidence of flexion in the left thigh limited to 20 degrees. 

12.  Prior to August 26, 2009, the Veteran's service-connected 
cervical spine disability was manifested by degenerative disc 
disease and forward flexion to 30 degrees, at worst.  There was 
no evidence of forward flexion of the cervical spine 15 degrees 
or less; favorable ankylosis of the entire cervical spine; 
incapacitating episodes of disc disease; or separately ratable 
neurological impairment.  

13.  For the period beginning on August 26, 2009, the Veteran's 
service-connected cervical spine disability is not productive of 
unfavorable ankylosis; and there is no evidence of any 
incapacitating episodes of degenerative disc disease.  

14.  Hypertension is not manifested by diastolic pressure of 
predominantly 110 or more, or systolic pressure of predominantly 
200 or more.

15.  The Veteran has not submitted evidence tending to show that 
his service-connected left shoulder disability, left hip 
disability, and hypertension require frequent hospitalization, 
are unusual, or cause marked interference with employment.

CONCLUSIONS OF LAW

1.  A hand disability was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  A left wrist disability was not incurred or aggravated by 
active service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).

3.  A right knee or leg disability was not incurred or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

4.  A left knee or leg disability was not incurred or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

5.  Diverticulosis was incurred during active duty.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  An acquired disability exhibited by defective vision was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2010).

7.  For the period prior to December 19, 2006, the criteria for 
entitlement to an initial compensable evaluation for degenerative 
arthritis of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2010).

8.  For the period from December 19, 2006, through August 25, 
2009, the criteria for entitlement to an evaluation in excess of 
10 percent for arthritis of the left shoulder are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2010).

9.  For the period beginning on August 26, 2009, the criteria for 
entitlement to an evaluation in excess of 20 percent for 
arthritis of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2010).

10.  For the period prior to August 26, 2009, the criteria for 
entitlement to an evaluation in excess of 10 percent for 
arthritis of the left hip are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5252, 5253 (2010).

11.  For the period beginning on August 26, 2009, the criteria 
for entitlement to an evaluation in excess of 20 percent for 
arthritis of the left hip with pain on motion are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253 (2010).

12.  For the period prior to August 26, 2009, the criteria for 
entitlement to a schedular evaluation in excess of 20 percent for 
cervical spine degenerative disc disease are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5235 - 5243 (2010).

13.  For the period beginning on August 26, 2009, the criteria 
for entitlement to a schedular evaluation in excess of 30 percent 
for cervical spine degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5235 - 5243 (2010).

14.  The criteria for an evaluation in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

The Veteran's increased rating claim for left shoulder disability 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the remaining increased rating claims on appeal, a 
recent decision by the United States Court of Appeals for the 
Federal Circuit has addressed the amount of notice required for 
increased rating claims, essentially stating that general notice 
is adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom.  Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-
7115 (Fed. Cir. Sept. 4, 2009).

VCAA notice was provided to the Veteran in July 2004 and December 
2006.  These letters informed the Veteran of what evidence was 
required to substantiate his claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  Thereafter, the claims 
were readjudicated by way of supplemental statements of the case 
dated in February 2007, February 2008, and October 2009.

VA also has a duty to assist the Veteran in the development of 
the claim. This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, private medical evidence, and VA medical evidence. The 
Veteran was afforded VA examinations in conjunction with this 
appeal and testified at a RO hearing.  As noted, he requested a 
hearing before a Veterans Law Judge, but later withdrew his 
request.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Legal Criteria - Service Connection

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

 Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2010).  Congenital or developmental 
defects, such as refractive error of the eye, are not diseases or 
injuries within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2010).

Active service includes any period of ACDUTRA during which the 
individual was disabled from a disease or an injury incurred in 
the line of duty, or a period of inactive duty for training 
(INACDUTRA) during which the appellant was disabled from an 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed 
Forces performed by the Reserves for training purposes. 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). INACDUTRA includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The 
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be INACDUTRA. 38 C.F.R. § 3.6(d)(4).

Only "veterans" are entitled to VA compensation under 38 U.S.C.A. 
§§ 1110 and 1131.  If the claimant does not qualify as a 
"veteran" with respect to a particular claim, the claimant is not 
entitled to the presumptions of soundness or aggravation as to 
that claim.  Paulson, 7 Vet. App. at 470-71.  Nor is the claimant 
entitled to the benefit of the legal presumptions pertaining to 
service connection for certain disease and disabilities, for 
example, 38 U.S.C.A. § 1112 (West 2002) and 38 C.F.R. §§ 3.307, 
3.309 (2010).  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., a prior or 
subsequent period of active duty) does not obviate the need to 
establish that the claimant is also a "veteran" for purposes of 
the period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board must assess the competence and credibility of the 
appellant as to in-service incurrence of his disability and 
continuity of symptomatology from service.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005). In Barr v. Nicholson, 
21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting 
competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

The Board is also charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When assessing the probative value of a medical opinion, the 
access to claims file and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 
(2008).

Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Wrist

The Veteran is seeking service connection for disabilities of 
both wrists.  As indicated, the service connection claim for a 
right wrist disability is being remanded for further development.

However, the Board finds that service connection for a left wrist 
disability must be denied as there is no evidence of a current 
disability.  On December 2004 VA joints examination, examination 
of the wrists was normal.  Similarly, on August 2007 VA 
examination, no pathology was found in the left wrist.  
 
In the absence of a current disability, there is no valid claim 
of service connection. See Brammer, supra.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 2002); 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).

The Board acknowledges the Veteran's complaints of pain in his 
left wrist.  See Layno v. Brown, 6 Vet. App. 465 (1994); 38 
C.F.R. § 3.159(a)(2).  However, pain is not analogous to 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (the claimant was seeking service connection for a 
neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court held 
that pain alone without a diagnosed or identifiable underlying 
malady or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it was 
precluded from reviewing the factual determinations of the Board 
or the Court.)  
In this case, there is no evidence of any left wrist pathology to 
account for the Veteran's complaints of pain.  

As the preponderance of the evidence is against the Veteran's 
service connection claim for a left wrist disability, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  The claim must therefore be 
denied.

Gastrointestinal disability 

The Veteran claims that he has diverticulitis that is related to 
his active duty.

Service treatment records show that he was hospitalized in 1983 
and underwent a series of x-ray studies including an upper 
gastrointestinal (GI) study and a barium enema study.  The upper 
GI study was normal.  X-rays of the colon showed mild 
diverticulosis without any evidence of diverticulitis.  

The record contains a DA Form 2173 which shows that the Veteran 
complained of abdominal pain when he reported to the reserve 
training center on July 15, 1995, for active duty for training.  
That form also confirmed an active duty for training period from 
July 15, 1995, to July 28, 1995.  On the form, it was noted that 
the Veteran was sent to Greenwood Leflore Hospital for medical 
care was admitted due to  
"abdominal pain, probably diverticulosis."  This form was 
signed by the Veteran's physician, Dr. Wheeler.  Subsequent 
private treatment records show continued complaints of abdominal 
pain, particularly in the left, lower quadrant, and a history of 
diverticulosis.  

A flexible sigmoidoscopy was performed in 1997 which revealed 
extensive diverticulae; diverticulosis was diagnosed.  

In May 2003, the Veteran underwent a gastrointestinal 
consultation at the VA.  A history of diverticulosis was noted.  
A colonoscopy was performed in October 2003 and a few 
diverticulae and internal hemorrhoids were found.  

Another colonoscopy was performed at the VA Medical Center in 
September 2008 and the findings included diverticulae and 
hemorrhoidal plexus enlargement.  An assessment of hemorrhoids 
and diverticulosis was rendered.

According to a September 2007 VA examination report, the examiner 
noted the Veteran does not currently have diverticulitis.   

"Diverticulosis" is "an intestinal disorder characterized by the 
presence of many diverticula"; a "diverticulum" is "an abnormal 
pouch or sac opening from a hollow organ (as the intestine or 
bladder." Webster's Medical Desk Dictionary 188 (1986) See Kirwin 
v. Brown, 8 Vet App 148 (1995).  This was first noted during 
service and has been demonstrated on diagnostic testing since 
active duty.  While diverticulitis has not been clinically 
identified, there is a basis for granting service connection for 
diverticulosis.  Resolving all doubt in the Veteran's favor, 
diverticulosis had its clinical onset in service.  



Hands

The Veteran asserts that he has degenerative arthritis of the 
hands that is related to service.  However, despite his 
assertions, there is no evidence of arthritis of the hands.  In 
this regard, x-rays of the hands were taken during an August 2007 
VA examination and evidence of arthritis was not seen.  As there 
is no x-ray evidence of arthritis of the hands, service 
connection for such disability is not warranted.  

The Board recognizes that the August 2007 VA examination did 
reveal a boutonniere deformity of the fifth fingers, bilaterally.  
The Veteran does not contend that he has a deformity of the 
fingers that is related to service.  However, to the extent that 
the Veteran relates such deformity to service, the Board notes 
that there are no fifth finger complaints, treatment, or 
diagnoses, and there is no competent evidence relating the 
current deformity to service.  As such, service connection for 
the boutonniere deformity of the fifth fingers is not warranted.

Review of the remaining evidence shows no reference to hand 
complaints, treatment, or diagnoses.  Indeed, the August 2007 VA 
examiner indicated that the Veteran's hands appeared grossly 
normal.  Movement of the hands was normal and there was no 
evidence of atrophy. 

The August 2007 VA examiner reviewed the entire claims file and 
included a synopsis of the Veteran's medical history.  The VA 
opinion is factually accurate, fully articulated, and contains 
sound reasoning.  It is afforded significant probative value.  

While the Veteran is competent to report pain his hands, the 
Board reiterates that pain is not analogous to disability.  See 
Sanchez, supra.  Moreover, as indicated, the Veteran has not been 
shown to possess the medical expertise to render a medical 
diagnosis or render a medical opinion.  Thus, the medical 
evidence of record is more probative and of greater weight than 
the Veteran's lay reports.  

As the preponderance of the evidence is against the service 
connection claim for a hand disability, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Visual Disability

The Veteran is seeking service connection for a visual 
disability; he indicates that his vision has decreased since his 
active service.    

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.   In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia, and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.

Review of the record shows that, during service, the Veteran was 
diagnosed with a refractive error and was prescribed eyeglasses.  

In August 2007, the Veteran underwent a VA examination of the 
eyes and his chief complaint was red eyes.  On slit lamp 
examination, the Veteran was found to have a 1+, 2+ injection of 
the palpebral and bulbar conjunctiva.  Impressions were 
presbyopia, and chronic conjunctivitis, noninfectious, typically 
allergic.    

On review of all evidence of record, the Board finds that service 
connection for presbyopia is not warranted.  As indicated, 
presbyopia is a refractive error, this condition is not a 
"disease" or "injury" for the purposes of service connection.  
See McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  Moreover, the August 2007 VA 
examiner specifically indicated that the Veteran's presbyopia not 
related to service, but is rather related to age.  Thus, although 
the Veteran reports that he had symptoms of decreased visual 
acuity during service and thereafter, such symptoms have been 
attributed to a refractive error.  There is no evidence of a 
superimposed injury during service and the Veteran has not 
pointed to any specific injury or physical trauma.  

Further, with regard to the Veteran's current diagnosis of 
chronic, allergic-type conjunctivitis, the August 2007 VA 
examiner opined that such condition was not caused by the 
problems noted while he was on active duty.    

The August 2007 VA examiner reviewed the entire claims file and 
included a synopsis of the Veteran's medical history.  The VA 
opinion is factually accurate, fully articulated, and contains 
sound reasoning; it is more probative than the remaining evidence 
of record.  Therefore, the VA opinion is afforded significant 
probative value.  

The Board again notes that the Veteran is competent to attest to 
his observations of his disability.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent to 
render an opinion that he currently has a visual disability that 
is related to service because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the Veteran's visual disability has been attributed to a 
refractive error, and the medical evidence does not relate the 
current conjuncivititis to his active military service.  Based on 
the foregoing, the Board finds that service connection for a 
visual disability is not warranted in this case.  As the 
preponderance of the evidence is against the service connection 
claim for a visual disability, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legs/Knees

The Veteran is also seeking service connection for disabilities 
of the legs and/or knees.  

By way of background, service treatment records show no leg 
complaints, treatment, or diagnoses.  The first evidence of leg 
complaints is shown in 1996 and 1999 treatment notes from the 
Greenwood Comprehensive Medical Clinic.

Thereafter, on December 2004 VA examination of the joints, the 
Veteran reported pain in his knees, generally with weightbearing.  
Examination of the knees revealed no effusion, redness, heat or 
warmth.  Flexion of the right knee was to 138 degrees, and 
flexion of the left knee was to 137 degrees.  Lachmann's test, 
McMurray test, and test for anterior posterior cruciate ligaments 
were normal, bilaterally.  No diagnosis pertinent to the knees or 
legs was rendered.

The Veteran underwent another VA joints examination in December 
2006; however, his legs were not examined.

On August 2007 VA joints examination, the Veteran reported pain 
in his knees about ninety percent of the time.  Diagnosis was 
meniscus derangement of the right and left knees, chondromalacia 
of the right knee, and joint effusion of the right knee.

Despite the current diagnoses of right and left knee 
disabilities, there is no evidence of pertinent complaints, 
treatment or diagnoses during service.  The first evidence of 
knee complaints is dated in 1996, many years after service 
discharge.  See Maxson, supra.  A VA examination in December 2004 
did not reveal any knee pathology and when knee disability was 
noted on the August 2007 VA examination, it was not related to 
active duty.  There is no evidence of a nexus between the current 
knee disabilities and service.  

Thus, while the Veteran is competent to report that he had 
experienced pain in his knees during service and thereafter, he 
is not shown to possess the medical expertise to render a medical 
diagnosis or relate his knee disabilities to his active service.  
For this reason, the Board finds the findings from the medical 
evidence of record to be far more probative than the Veteran's 
lay assertion as to etiology and continuity of symptomatology.

Based on the foregoing, the Board finds that service connection 
for right and left knee disabilities is not warranted.  As the 
preponderance of the evidence is against the service connection 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2 (2010), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When the appeal ensues from the Veteran's disagreement with the 
evaluation assigned in connection with the original grant of 
service connection, the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level of 
a disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Left Shoulder

The Veteran is seeking an increased rating for his service-
connected degenerative arthritis of the left shoulder.  

By way of history, the Veteran initially filed a service 
connection claim for a left shoulder disability in June 2004.  A 
January 2005 rating decision granted service connection for 
degenerative arthritis of the left shoulder and assigned a 
noncompensable evaluation pursuant to Diagnostic Code 5003, 
effective June 22, 2004.  By a February 2007 rating decision, the 
RO increased the evaluation to 10 percent, effective December 19, 
2009.   By an October 2009 rating decision, the RO increased the 
evaluation for left shoulder disability to 20 percent, effective 
August 26, 2009.

The record shows that the Veteran is right-hand dominant.  Thus, 
his left shoulder disability is rated pursuant to the relevant 
schedular criteria for the nondominant, or "minor" arm.  See 38 
C.F.R. § 4.71a (2010).  

Under 38 C.F.R. § 4.71a, Diagnosis Code 5003, degenerative 
arthritis (including osteoarthritis) established by X-ray 
findings can be rated according to limitation of motion for the 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010).  This rating addresses when the limitation of motion 
is otherwise noncompensable and when there is an absence of 
limitation of motion.  Id.  However, this rating will not be 
combined with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5201 for "minor" arm, a 20 percent 
evaluation requires evidence of limitation of motion of the minor 
arm at shoulder level, or midway between side and shoulder level.  
A 30 percent evaluation requires evidence of limitation of motion 
of the minor arm to 25 degrees from side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  A higher evaluation for the minor arm is 
not allowable pursuant to Diagnostic Code 5201.  38 C.F.R. § 
4.71a.

The normal ranges of motion of the shoulder are set forth at 38 
C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is 
from 0 to 180 degrees.  Normal shoulder abduction is also from 0 
to 180 degrees.  Normal external rotation and internal rotation 
are from 0 to 90 degrees.

For the period prior to December 19, 2006

Relevant evidence dated during this time period includes a 
magnetic resonance imaging (MRI) scan report of the left shoulder 
taken in September 2004.  Such report showed evidence of mild 
degenerative changes at the glenohumeral and acromioclavicular 
joint.  

On December 2004 VA "joints" examination; the Veteran indicated 
that his left shoulder hurts him.  Range of left shoulder motion 
was from zero to 180 degrees.  

On review, the Board finds that an initial compensable evaluation 
for degenerative arthritis of the left shoulder is not warranted 
prior to December 19, 2006.  In this regard, there was no 
evidence of limitation of motion of the minor arm at shoulder 
level, or midway between side and shoulder level.  In fact, as 
noted above, range of left shoulder motion was normal (0-180 
degrees) on December 2004 VA examination.  There was no x-ray 
evidence of arthritis of the joint and the provisions of 
38 C.F.R. § 4.71a Diagnostic Code 5003 are not applicable.  As 
such, an initial compensable evaluation for degenerative joint 
disease of the left shoulder is not warranted prior to December 
19, 2006.  See Diagnostic Codes 5003, 5201.  



For the Period beginning on December 19, 2006 through August 26, 
2009

As indicated, the RO assigned a 10 percent evaluation for the 
Veteran's degenerative joint disease of the left shoulder, 
effective December 19, 2006.

On December 19, 2006 VA examination, flexion of the left shoulder 
was to 115 degrees.  The examiner noted that the left shoulder 
was slightly tender with palpation generally, but objectively 
tender over the left AC joint.  Neurological examination was 
normal - there was no evidence of atrophy, and motor and sensory 
findings in the upper extremities were normal.  

Applying the relevant evidence to the applicable rating criteria, 
the Board finds that for the period from December 19, 2006, 
through August 25, 2009, an evaluation in excess of 10 percent is 
not warranted for the left shoulder disability.  As indicated, 
flexion was to 115 degrees on December 19, 2006 VA joints 
examination report; such finding does not represent limitation of 
the left arm at shoulder level or midway between side and 
shoulder level.  A higher evaluation is therefore not warranted 
during this time period.  See Diagnostic Code 5201.

For the period beginning on August 26, 2009

On August 26, 2009 VA examination, the Veteran reported that the 
pain in his left shoulder is always present, and the intensity 
varies.  Forward flexion of the left shoulder was to 70/80 
degrees.  There was subjective pain from 70 to 80 degrees.  
Abduction was 0-38-54 degrees.  There was no objective pain from 
38 to 54 degrees.  Internal and external rotation of the left 
shoulder was 0-18 degrees; that was obtained by raising the 
Veteran's shoulder passively to the 90 degrees position of 
abduction.  There was no change after repetitive motion of the 
left shoulder.  As noted, objective pain was present at the end 
of the movement.  No other signs of pain were noted.  Diagnosis, 
in pertinent part, was degenerative arthritis of the left 
shoulder.  The examiner noted that such disability would prevent 
a manual labor job but not a completely sedentary job.  The 
examiner further stated that the Veteran does have significant 
illness of the left shoulder.

On review, the Board finds that an evaluation in excess of 20 
percent is not warranted for left shoulder disability for the 
period beginning on August 26, 2009.  In this regard, there is no 
evidence of limitation of motion of the left arm to 25 degrees 
from side.  As noted, on August 26, 2009, VA examination, forward 
flexion of the left shoulder was to 70 degrees.  See Diagnostic 
Code 5201.  Based on this finding, a higher evaluation for left 
shoulder disability is not warranted for the period beginning on 
August 26, 2009.

The Board has reviewed other potentially applicable Diagnostic 
Codes as they pertain to the shoulder.  However, the Veteran's 
left shoulder does not exhibit ankylosis of scapulohumeral 
articulation, or fibrous union of the humerus, to warrant a 
higher evaluation under other pertinent diagnostic codes.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2010).

The Board has also considered the effects of pain on the 
functional impairment resulting from the Veteran's service-
connected left shoulder disability.  However, the Board finds 
that the effects of pain shown to be due to the Veteran's 
service- connected left shoulder disability were contemplated in 
the noncompensable and compensable evaluations assigned during 
the appeal period.  Although there was evidence of pain 
throughout range of left arm motion testing, there is no 
objective evidence of additional loss of motion upon repetitive 
use.  Thus, there is no indication that pain has caused 
functional loss greater than that contemplated by the assigned 
evaluations.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  A separate 
evaluation for pain is not warranted.  

As the preponderance of the evidence is against the Veteran's 
increased rating claim for degenerative arthritis of the left 
shoulder, the benefit-of- the-doubt doctrine does not apply; 
therefore, such claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Left Hip

The Veteran is seeking a higher evaluation for degenerative 
arthritis of the left hip.  By way of history, the January 2005 
rating decision continued a 10 percent evaluation for the left 
hip disability, and the October 2009 rating decision increased 
the evaluation to 20 percent, effective August 26, 2009.

The Veteran's service-connected left hip disability is evaluated 
pursuant to Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis, due to trauma, substantiated by 
x-ray findings, will be rated as degenerative arthritis.  

In general, 38 C.F.R. § 4.71, Plate II (2010) provides a 
standardized description of hip movement, to include showing that 
normal hip flexion is from 0 to 125 degrees, and normal hip 
abduction is from 0 to 45 degrees.

Under Diagnostic Code 5252, a 10 percent disability evaluation is 
assigned for flexion of the thigh limited to 45 degrees.  For the 
next higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  A 30 percent evaluation is 
assigned for flexion in the thigh limited to 20 degrees.  A 40 
percent evaluation is assigned for flexion in the thigh limited 
to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Under Diagnostic Code 5253, where there is a limitation of thigh 
abduction with motion lost beyond 10 degrees, a 20 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2010).



Left Hip - Prior to August 26, 2009

Evidence relevant to the severity of the Veteran's left hip 
disability during the applicable time period includes a November 
2004 VA examination report.  According to such report, the 
Veteran reported radicular pain into both hips, with pain in the 
left hip not being any more than in the right.  The examiner 
noted that the Veteran ambulated with a normal gait with a slight 
stooped posture secondary to lower back pain.  There was no 
direct tenderness to palpation of the hip and range of motion of 
the hip, both active as well as repetitive, as well as passive, 
was within normal limits.  There was no particular complaint of 
pain with manipulation of the hip.  The Veteran's major complaint 
with pain was associated with radicular pain in the upper portion 
of the buttocks with extension of the leg in the seated position.  
X-rays of the left hip showed evidence of degenerative joint 
disease only.  

According to a December 2006 VA examination report, range of left 
hip motion was as follows:  flexion 0-104 degrees, extension 0-16 
degrees, adduction 0-14 degrees, abduction 0-24 degrees, external 
rotation 0-20 degrees, internal rotation 0-20 degrees.  There was 
no change after repetitive motion.  There was objective pain 
noted with adduction, external rotation, and internal rotation.  
The pain was located at the point of the nonzero limits.  There 
was no other objective pain noted in general range of motion 
testing of the left hip.  Diagnosis was degenerative arthritis of 
the left hip.  The examiner indicated that he was unable to 
estimate function in a flare up without undue speculation.  The 
Veteran indicated that the pain in his left hip sometimes flares 
up and lasts for two to three days, which happens after prominent 
exercise which the examiner noted as predictable.  

Applying the applicable evidence to the rating criteria, the 
Board finds that, for the period prior to August 26, 2009, an 
evaluation in excess of 10 percent for degenerative arthritis of 
the left hip is not warranted.  In this regard, there is no 
evidence of limitation of flexion of the left hip to 30 degrees.  
Flexion of the left hip was normal on the November 2004 VA 
examination, and to 104 degrees on December 2006 examination.   
Thus, a higher evaluation is not warranted under Diagnostic Code 
5252.

Also, during the applicable time period, there was no evidence of 
limitation of left thigh abduction with motion lost beyond 10 
degree.  As indicated, range of left hip motion was normal on 
2004 VA examination.  Abduction of the left thigh on the December 
2006 VA examination was to 24 degrees.  Thus, a higher evaluation 
for the period prior to August 26, 2009 is also not warranted for 
the Veteran's left hip disability under Diagnostic Code 5253.

Left Hip - For the period beginning on August 26, 2009

On August 26, 2009 VA examination, the buttocks areas were 
inspected and were grossly normal.  Palpation revealed objective 
pain over the trochanteric area of the left hip.  Range of left 
hip motion was as follows:  0-68 degrees, extension was 0-8 
degrees, adduction 0-4 degrees, abduction 0-10 degrees, external 
rotation 0-24 degrees, internal rotation 0-20 degrees.  The 
Veteran complained of pain during all range of motion testing.  
It was noted that he made a good effort generally.  He did sit 
with hips flexed at 68 degrees very easily.  There were no 
objective signs of pain during range of testing of the left hip.  
There was also no change after repetitive motion.  Diagnosis, in 
pertinent part, was degenerative arthritis of the left hip.  

To warrant an evaluation in excess of 20 percent for the left hip 
disability, there must be evidence of flexion in the thigh 
limited to 20 degrees.  As flexion of the left hip on August 2009 
VA examination was to 68 degrees, a higher evaluation of 30 
percent is not warranted under Diagnostic Code 5252.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, supra. 
Both the December 2006 and August 2009 VA examiners were unable 
to estimate left hip function in a flare up without undue 
speculation.   Nevertheless, even considering any additional 
functional loss during a flareup, it does not rise to the level 
that would enable a finding that the overall disability picture 
more nearly approximates the next-higher evaluations prior to, 
and subsequent to August 26, 2009.  The Veteran exhibited normal 
range of left hip motion on November 2004 VA examination, and 
while there was pain on left hip motion on December 2006 VA 
examination, there was no additional loss of function upon 
repetitive motion.  On August 2009 VA examination, there were no 
objective signs of left hip pain and the examiner sated that the 
Veteran walks reasonably well despite the arthritis and decreased 
motion.  In consideration of the Veteran's statements and the 
objective findings of record, the Board finds that the 10 percent 
evaluation prior to August 26, 2009 and the currently assigned 20 
percent disability evaluation adequately compensate him for any 
left hip pain and functional loss that he may experience.
 
As the preponderance of the evidence is against the Veteran's 
increased rating claim for left hip disability, the benefit-of- 
the-doubt doctrine does not apply; therefore, such claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Cervical Spine - Background

On November 2004 VA examination, the Veteran reported early 
morning stiffness and some pain into both trapezius areas 
radiating into the sides of his neck.  On examination of the 
neck, there was straightening of the normal cervical curve with 
some tightness and tenderness in his paracervical muscles 
extending out into the trapezius, bilaterally.  There were no 
motor or sensory losses in the upper extremities.  Range of 
cervical spine motion was 10 degrees of extension and 30 degrees 
of flexion, lateral flexion of 30 degrees, bilaterally, and 
rotation of 30 degrees to the left, and 45 degrees to the right.  
Repetitive motion of the cervical spine did not change the range 
of motion.  All ranges of motion were limited by pain.   X-rays 
of the cervical spine show evidence of degenerative disc disease.  
Impression was degenerative disc disease of the cervical spine 
with intermittent nerve root irritation.  The examiner indicated 
that the major limiting factor in the Veteran's cervical spine is 
pain with limited range of motion during periods of exacerbation.  
However, the examiner was unable to quantify the amount of pain 
without resorting to speculation.  The examiner indicated that 
the radicular numbness into both extremities is related to nerve 
root compression at the cervical level.  He has no residual 
neurological deficits, either sensory or motor, at the time of 
examination.  

On VA examination of the spine conducted in December 2004, 
forward flexion of the cervical spine was to 35 degrees, and 
extension was normal.  Left and right lateral flexion was to 25 
degrees.  Left lateral rotation was to 45 degrees, and right 
lateral rotation was to 25 degrees.  Sensory examination was 
normal.  Diagnosis in pertinent part was cervical spine 
degenerative disc disease.  The examiner indicated that 
degenerative disc disease of the cervical spine is not related to 
arthritis.  

On December 2006 VA spine examination, the Veteran reported pain 
in the C7 area and is worse with rotation of the neck.  He 
reported that he is able to complete his daily activities 
unassisted but noted that he does experience pain.  On 
examination, the Veteran appeared in no acute distress and his 
gait was normal.  His cervical spine was tender, anteriorly and 
bilaterally.  Range of cervical spine motion was as follows:  
forward flexion and extension 0-30 degrees; left lateral rotation 
0-14 degrees, and right lateral flexion 0-20 degrees; left and 
right lateral rotation 0-44 degrees.  There was no change after 
repetitive motion.  There were no objective signs of pain.  The 
examiner noted that the Veteran was able to dress, put on his 
paints, while he was standing.  The examiner was unable to 
estimate any loss of function during a flare-up without resorting 
to speculation.  Neurological examination of the upper 
extremities was normal, as was motor and sensory systems.  Deep 
tendon reflexes were normal in the upper extremities.  
Examination of the individual peripheral nerves and upper 
extremities was normal.  There were no localized areas of spasm 
or weakness.  Diagnosis was degenerative disc disease.

On August 26, 2009 VA examination of the spine, the Veteran 
reported pain in the cervical spine area, as well as radiation 
down the spine slightly and radiation tingling down the left 
upper extremity.  He also reported neck pain when shrugging his 
shoulder and during driving.   Range of cervical spine motion was 
as follows:  forward flexion was 0-20 degrees, after repetitive 
motion 0-16 degrees; extension was 0-12 degrees, after repetitive 
motion 0-8 degrees; left lateral flexion 0-6 degrees, after 
repetitive motion 0-10 degrees; right lateral flexion 0-14 
degrees, after repetitive motion 0-8 degrees; left lateral 
rotation 0-28 degrees, after repetitive motion 0-26 degrees; 
right lateral rotation 0-30 degrees, after repetitive motion 0-18 
degrees.  There was objective pain at the end of all movements of 
the cervical spine.  The Veteran's neurological examination 
revealed normal bicep reflexes and generally normal reflexes.  
Motor and sensory function was normal as well.  Diagnosis, in 
pertinent part, was degenerative disc disease of the cervical 
spine with spondylosis and spinal stenosis.  The examiner opined 
that the Veteran's cervical spine abnormality as noted completely 
prevents him from doing repetitive stooping, climbing, ladder use 
or any type of manual labor.  The examiner further stated that 
the Veteran is unable to work a desk job because of severe pain 
in the neck with spinal stenosis.  

The Veteran is seeking an increased evaluation for degenerative 
disc disease of the cervical spine; such disability has been 
evaluated under Diagnostic Code 5243, for intervertebral disc 
syndrome.  

The General Rating Formula for Diseases and Injuries of the Spine 
applies to diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IDS Based on Incapacitating 
Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbarspine...............................................
..................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
......30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 2. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.  Id.  Note 4 provides that each range of motion 
measurement should be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and cervical 
spine segments will be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  Id.

IDS should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25. 

Cervical Spine - General Rating Formula for Diseases of the Spine

On review of the evidence of record, the Board finds that, a 
disability evaluation in excess of 20 percent is not warranted 
for the Veteran's cervical spine disability prior to August 26, 
2009, under the General Rating Formula.  In this regard, there is 
no evidence of forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  
During this time period, forward flexion of the cervical spine 
was to 30 degrees at worst, and x-rays and inspection of the 
cervical spine did not show any evidence of ankylosis.  

The Board has also reviewed the evidence for the period beginning 
on August 26, 2009, and concludes that an evaluation in excess of 
30 percent is not warranted for the Veteran's cervical spine 
disability.   In this regard, there is no evidence of unfavorable 
ankylosis of the entire cervical spine.  As such, the Veteran's 
cervical spine disability does not meet the criteria for the 
next-higher evaluation, 40 percent, under the general rating 
formula for the period beginning on August 26, 2009.

The current regulations explicitly take pain upon motion into 
account; therefore, application of the principles of DeLuca is 
unnecessary.  In the event, however, that the principles of 
DeLuca are applicable to the current regulation, the Board has 
considered whether factors including functional impairment and 
pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would 
warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The Board acknowledges the Veteran's complaints of pain 
on range of motion testing; he also reports additional functional 
loss during a flareup.  A lay person can provide evidence of 
visible symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  

Here, despite the pain exhibited on range of motion testing, 
there was no objective evidence of additional functional loss 
upon repetitive motion.  The examiners were unable to estimate 
functional loss during a flareup without resorting to 
speculation, nevertheless, even considering any additional 
functional loss during a flareup, the criteria for the next 
higher evaluation is not more nearly approximated.  As noted, 
forward flexion of the cervical spine was only to 30 degrees, at 
worse, and ankylosis has not been shown.  Moreover, the Veteran 
reported, on December 2006 VA examination that his flareups did 
not incapacitate him and that he was still able to complete his 
activities of daily living.  He noted that his flareups are 
largely activity-dependent, usually following exercise.  On 
August 2009 VA examination, he again noted flare-ups after 
exercising only.  As such, the Board does not find symptoms or 
pathology creating impairment that would warrant a higher 
evaluation for functional impairment due to pain on cervical 
spine motion prior to, and/or subsequent to, August 26, 2009.

Cervical Spine - Degenerative Disc Disease

The Board has also considered whether the Veteran is entitled to 
a higher evaluation for disc disease of the cervical spine prior 
to, and/or subsequent to August 26, 2009, however, the evidence 
does not support a finding that such disc disease has resulted in 
any incapacitating episodes.  Significantly, the medical evidence 
of record is negative for physicians' instructions requiring bed 
rest.  In fact, on August 2009 VA examination, while the Veteran 
indicated that he has required bedrest for pain relief, 
presumably for his cervical spine disability, he also indicated 
that the bedrest was not physician-prescribed.  Thus, a higher 
evaluation is not warranted for IDS based on incapacitating 
episodes either prior to, or subsequent to, August 26, 2009.

Based on the foregoing reasons and bases, the Board finds that 
the preponderance of the evidence is against the Veteran's 
increased rating claim for degenerative disc disease of the 
cervical spine.

With regard to any resulting neurological impairment, an 
electromagnetic (EMG) study of the left upper extremity conducted 
in May 2004 was normal.  The Veteran reports a tingling sensation 
into his left upper extremity, and he is competent to do so, 
however all objective testing is normal.  Neurological 
examinations (motor and sensory) of the upper extremities 
conducted on December 2004, December 2006, and August 2009 VA 
examinations were all within normal limits.  There is no basis 
for even a minimum compensable evaluation for neurological 
impairment.

Hypertension

The Veteran is seeking an evaluation in excess of 10 percent for 
his service- connected hypertension which is evaluated under 
Diagnostic Code 7101.  Under such code, a 10 percent evaluation 
is warranted where diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, and a 
minimum of 10 percent is also assigned when continuous medication 
is shown necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or more.  
A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 or 
more.  Where there is a diastolic pressure of predominantly 120 
or more, a 40 percent evaluation will be assigned. A 60 percent 
evaluation requires diastolic pressure of predominantly 130 or 
more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  The term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 note 
(1) (2010).

In this case, blood pressure readings noted by a November 2004 
examiner were: 124/56 (January 2004); 127/74 (April 2004); 151/83 
(August 2004); 173/94 (August 2004), and 155/88 (October 2004).  

On November 2004 VA "hypertension" examination report, blood 
pressure readings were 204/116 and 210/120, sitting and 
reclining, respectively.  The Veteran's heart size was normal on 
chest x-rays.  The examiner noted that there was no evidence of 
congestive heart failure or hypertensive cardiovascular disease 
based on physical findings and chest x-rays. 

On December 2004 VA spine examination, the Veteran's blood 
pressure reading was 158/82.

On September 2007 VA "hypertension" examination, the Veteran's 
blood pressure readings were as follows:  139/80 left arm 
sitting; 130/80 supine; 120/80 standing.  Diagnosis was 
hypertensive cardiovascular disease.  The Veteran was unable to 
walk on the treadmill due to orthopedic problems, but the 
examiner estimated metabolic equivalent (METS) at >10.  Chest x-
rays showed no evidence of cardiomegaly or congestive heart 
failure.

On August 2009 VA examination, the Veteran's blood pressure 
readings were as follows:  152/87 left arm sitting; 150/80 
supine; and 150/85 standing.  His chest was symmetrical with good 
expansion on inspiration.  The lungs were clear to percussion and 
auscultation.  The precordium was normal in appearance.  The PMI 
was nonpalpable.  There was no evidence of heaves, thrills, or 
shocks.  Murmurs, gallops, clicks, and rubs were not audible.  
There was no jugular venous distention at 30 degrees and no 
audible carotid bruits.  Pedal pulses were full and equal 
bilaterally.  There was no peripheral edema.  Diagnosis was 
hypertensive cardiovascular disease; ejection fraction - 65%, 
estimated METS >10.  The examiner stated that the Veteran was 
able to engage in activities of daily living without restriction.  
From a general medial standpoint, the examiner stated that he was 
unable to define any disabilities related to hypertension that 
would interfere with the Veteran's ability to perform his usual 
employment.  The examiner further stated that the Veteran's chest 
x-rays showed no evidence of cardiomegaly or congestive changes.  
An echocardiogram showed mild concentric left ventricular 
hypertrophy, as likely as not, secondary to the longstanding 
hypertension.  It was also noted that the Veteran was able to 
walk on the treadmill only one minute and fourteen seconds; the 
test was discontinued due to shortness of breath, as likely as 
not due to deconditioning.  Estimated METS > 10 were more 
reflective of his current cardiac status.
 
On review, the Board finds that the Veteran is not entitled to an 
evaluation in excess of 10 percent for his service-connected 
hypertension.  Significantly, there is no evidence of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Rather, the evidence shows only two 
readings where the diastolic reading was 110 or more, and the 
systolic pressure was 200 or more.  The remaining blood pressure 
readings fall well below 200/110, with the next highest reading 
being 173/94, as shown in August 2004.  Thus, the medical 
evidence does not predominantly show a pressure reading of 
200/110 or more.  See Diagnostic Code 5201. 

Based on the foregoing reasons and bases, the Board finds that 
the objective evidence of record does not support the assignment 
of a 20 percent evaluation for hypertension under Diagnostic Code 
7101.  Accordingly, the Board finds that an evaluation in excess 
of 10 percent for hypertension is not warranted, and the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).

There is evidence of left ventricular hypertrophy which the 
August 2009 VA examiner has related to the Veteran's longstanding 
hypertension.  Coronary artery disease is evaluated pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7005.  An evaluation of 10 
percent is assigned when a workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or where continuous medication is required.  
An evaluation of 30 percent is assigned when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope or when there is 
evidence of cardiac hypertrophy or dilation on an 
electrocardiogram, echocardiogram, or x-ray.  Id.  Here, however, 
a separate evaluation for left ventricular hypertrophy is not 
warranted as the August 2009 VA findings show that the estimate 
workload is greater than 10 METS.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director of 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id.  at 116. If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board notes that 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluation assigned.   The 
August 2009 VA examiner opined that the Veteran's service 
connected left hip and left shoulder disabilities prevent him 
from doing manual work, but not sedentary work.  Moreover, the 
August 2009 VA examiner also indicated that the Veteran is able 
to engage in activities of daily living without any restriction 
from his hypertension and noted that he was unable to define any 
disabilities related to hypertension that would interfere with 
the Veteran's ability to perform his usual employment.  What the 
Veteran has not shown in this case is that his service-connected 
left hip, left shoulder disabilities, as well as hypertension, 
have resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the current 
appeal. 

Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted 
for the Veteran's service-connected hypertension, and 
disabilities of the left hip and left shoulder for any time 
during the current appeal.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular evaluation are not met.  


ORDER

Entitlement to service connection for a hand disability is 
denied.

Entitlement to service connection for a left wrist disability is 
denied.

Entitlement to service connection for right knee disability is 
denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for diverticulosis is allowed.

Entitlement to service connection for a bilateral visual 
disability is denied.

For the period prior to December 19, 2006, entitlement to an 
initial compensable evaluation for degenerative arthritis of the 
left shoulder is denied.  

For the period from December 19, 2006, through August 25, 2009, 
entitlement to an evaluation in excess of 10 percent for 
arthritis of the left shoulder is denied.

For the period beginning on August 26, 2009, entitlement to an 
evaluation in excess of 20 percent for arthritis of the left 
shoulder is denied.

For the period prior to August 26, 2009, entitlement to an 
evaluation in excess of 10 percent for arthritis of the left hip 
is denied.

For the period beginning on August 26, 2009, entitlement to an 
evaluation in excess of 20 percent for arthritis of the left hip 
with pain on motion is denied.

For the period prior to August 26, 2009, entitlement to a 
schedular evaluation in excess of 20 percent for cervical spine 
degenerative disc disease is denied.

For the period beginning on August 26, 2009, entitlement to a 
schedular evaluation in excess of 30 percent for cervical spine 
degenerative disc disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

The Board has determined that further development is necessary 
with regard to the service connection claims for a foot 
disability, lumbar spine disability, bronchitis, sinusitis, right 
shoulder disability, right wrist disability, and elbow 
disability.  

Feet - During active service, the Veteran received medical 
treatment for infected tinea pedis in May and July 1986.  A 
diagnosis of athlete's foot was also shown on December 1987 
separation examination report.  On December 2004 VA "feet" 
examination, Veteran's skin on his feet appeared normal; however, 
on August 2007 VA examination of the feet, there was very slight 
scaling between the toes and mild tinea pedis present.  Mild 
degenerative arthritis of the feet was also diagnosed.  The 
examiner opined that the tinea pedis and arthritis are not 
related to service; however, no rationale was provided.  

Bronchitis and Sinusitis - Review of the record shows current 
diagnoses of bronchitis.  Moreover, service treatment record 
dated in November 1982 shows a diagnosis of bronchopneumonia, and 
on an emergency care note, the treating medical personnel 
indicated that the Veteran was taking sinus medication at the 
time.  According to a report of medical history dated in December 
1985, the Veteran was to undergo an examination as a civilian in 
conjunction with his reserve service; the Veteran reported that 
he had had sinusitis.  The Veteran was also diagnosed with 
probable rhinitis, allergic type, in July 1986.  Nasal and ear 
congestion was also noted on August 1988 VA examination report.  
Bronchitis was also recently diagnosed.  Given the in-service 
treatment for pneumonia and rhinitis, and the current diagnoses 
of bronchitis, and findings of nasal and ear congestion, the 
Board finds that a VA examination is necessary.   

Right Shoulder, Elbows, and Right Wrist - As noted above, the 
Veteran is currently service-connected for degenerative arthritis 
of the left hip and left shoulder.  In the January 2005 rating 
decision, the RO noted that its rationale for granting service 
connection for the left hip disability in September 1988 was that 
the Veteran's arthritis was a part of a systemic process.  
However, according to a November 2004 VA examination report, the 
examiner stated that the Veteran does not have a systemic 
arthritic condition such as rheumatoid arthritis, psoriatic 
arthritis, or arthritis stemming from lupus. Thereafter, an 
August 2007 VA examiner opined that the current degenerative 
arthritis of the right shoulder, right wrist, and both elbows is 
a part of the same process and is therefore related to military 
service.  Consequently, this medical evidence raises a question 
as to whether the Veteran in fact has a systemic arthritic 
condition and if any current arthritis diagnoses are related to 
service or a service connected disability.  Thus, the Board finds 
that clarification is necessary.   

Lumbar Spine - The Veteran is currently diagnosed with 
degenerative disc disease and degenerative joint disease of the 
lumbar spine.  An August 2007 VA examiner opined that the lumbar 
spine disability is not related to the Veteran's service 
connected disability, noting that the Veteran did not have lumbar 
spine arthritis prior to having degenerative disc disease.  
Clarification of the supporting rationale is necessary.   

Finally, the Board observes that the examiner who conducted the 
August 2009 VA examination of the spine indicated that the 
Veteran's service-connected cervical spine disability prevents 
him from obtaining any gainful employment.  As indicated, the 
issue of entitlement to a TDIU was adjudicated in a June 2008 
rating decision and the Veteran did not appeal such 
determination.  Nevertheless, given the opinion of the August 
2009 VA examiner with regard to the Veteran's service connected 
cervical spine disability, the Board finds that referral for 
extraschedular consideration is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
returned to the examiner who conducted the 
August 2007 VA examination of the feet and 
lumbar spine, as well as the August 2009 
(same examiner).  The VA examiner is 
specifically requested to fully review the 
claims folder and prepare an addendum in 
which he provides rationale for his opinion 
regarding the etiology of the Veteran's 
arthritis of various joints, tinea pedis, 
lumbar spine disability, and respiratory 
disability.

a).  The examiner should clarify whether 
the Veteran has a systemic arthritic 
condition and reconcile this finding with 
the 2004 VA examination report.  
Regardless, the examiner should clarify 
whether there is a 50 percent probability 
or greater that the currently diagnosed 
arthritis of the right shoulder, right 
wrist, elbows, and feet is related to 
service or a service-connected disability.  
Supporting rationale should be provided.

b).  The examiner should indicate whether 
there is a 50 percent probability or 
greater that any post-service diagnosis of 
tinea pedis is related to service.  The 
examiner is asked reconcile any opinion 
with the Veteran's service records showing 
treatment for tinea pedis in January and 
July 1986, and on separation report dated 
in December 1987, as well as the VA 
examination reports and opinions dated in 
December 2004 and August 2007.       

c). The examiner should clarify whether 
there is a 50 percent probability or 
greater that the Veteran's current lumbar 
spine disability was incurred or aggravated 
by service, or proximately due to or the 
result of a service-connected disability.

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, 
regarding the incurrence of the Veteran's 
claimed disabilities and if applicable, the 
continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

2.  The AMC/RO should schedule the Veteran 
for an examination to determine the 
etiology of any currently diagnosed 
respiratory disability.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies should 
be performed.

The examiner should note any respiratory 
disability currently shown, and for each 
disability currently shown, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that such disability is related to 
the Veteran's military service.  The 
examiner should reconcile the opinion with 
the in-service diagnoses of 
bronchopneumonia and reference to sinus 
medication in November 1982, a diagnosis of 
rhinitis in July 1986; the post-service 
references to nasal and ear congestion and 
diagnoses of pneumonia; as well as the 
Veteran's report of continuity of 
symptomatology.  The examiner should also 
comment on the Veteran's smoking history 
and its effect on any currently diagnosed 
respiratory disability. 

In offering any opinion, the examiner must 
consider the full record, and provide 
rationale for any opinion offered.    

3.  The AMC/RO should refer the Veteran's 
increased rating claim for cervical spine 
disability to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b).  
Either the Under Secretary or the Director 
must review the evidence of record to 
determine whether the Veteran's service-
connected cervical spine disability has 
created marked interference with employment 
or frequent periods of hospitalization 
warranting an extra schedular rating.  A 
review of the claims folder, to include the 
August 2009 VA opinion, is required.

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the RO; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2010).  The purpose of this REMAND is 
to ensure compliance with due process considerations.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


